Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00463-CR

                                   Billy Ray THURMAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                   From the 66th Judicial District Court, Hill County, Texas
                                   Trial Court No. 37,134
                     Honorable F. B. (Bob) McGregor Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 9, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice